Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/9/2021, with respect to claims 1-20 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further consideration and search, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system comprising:
at least one sensor installed on a section of a road and configured to collect traffic data related to movements of vehicles on the section of the road, wherein the at least one sensor samples the traffic data at a certain interval long enough to substantially reduce the amount of the collected traffic data, and processes the traffic data over time to include only essential data including an arithmetic mean of speed of the vehicles, maximum speed, sizes of the vehicles on the section of the road, wherein each of the at least one sensor: (a) radiates radio frequency (RF) electromagnetic waves directed at the section of the road; (b) senses signals reflected by the vehicles on the section of the road; and (c) determines and collects the traffic data including distance, speed, and angle of the vehicles on the section of the road; a plurality of traffic data relay devices configured to relay the collected traffic data received from a plurality of sensors installed on a designated area encompassing multiple sections, wherein the plurality of traffic data relay devices comprises low-power network devices to enable the at least one sensor to (1) operate in a power saving mode powered by a stand-alone power source and (2) transmit the substantially reduced amount of the collected traffic data; and a central server configured to receive and process the collected traffic data from the plurality of traffic data relay device to generate traffic information sufficient to provide accurate real-time traffic information of the designated area.
Regarding claim 10, the prior art fails to disclose or fairly suggest a traffic data collection method comprising: collecting traffic data related to movements of vehicles on a section of the road using at least one sensor installed on the section of a road, wherein said collecting the traffic data includes sampling the traffic data at a certain interval long enough to substantially reduce the amount of the collected traffic data using the at least one sensor by: (a) radiating RF electromagnetic waves directed at the section of the road; (b) sensing signals reflected by the vehicles on the section of the road; and (c) determining and collecting the traffic data including distance, speed, and angle of the vehicles on the section of the road; wherein said collecting also includes processing the traffic data over time to include only essential data including an arithmetic mean of speed of the vehicles, maximum speed, sizes of the vehicles on the section of the road; relaying the collected traffic data received at the at least one sensor using a plurality of traffic data relay devices, wherein the plurality of traffic data relay devices comprises low-power network devices to enable the at least one sensor to (1) operate in a power saving mode powered by a stand-alone power source and (2) transmit the substantially reduced amount of the collected traffic data.
Regarding claim 19, the prior art fails to disclose or fairly suggest a non-transitory computer-readable storage medium storing a computer program to collect traffic information, the computer program comprising executable instructions that cause a computer to: collect traffic data related to movements of vehicles on a section of the road at a certain interval long enough to substantially reduce the amount of the collected traffic data using at least one sensor installed on the section of a road, wherein the executable instructions that cause the computer to collect the traffic data includes executable instructions that cause the computer to sample the traffic data using the at least one sensor by: (a) radiating RF electromagnetic waves directed at the section of the road; (b) sensing signals reflected by the vehicles on the section of the road; and (c) determining and collecting the traffic data including distance, speed, and angle of the vehicles on the section of the road, wherein the executable instructions that cause the computer to collect the traffic data also includes executable instructions that cause the computer to process the traffic data over time to include only essential data including an arithmetic mean of speed of the vehicles, maximum speed, sizes of the vehicles on the section of the road; relay the collected traffic data received at the at least one sensor using a plurality of traffic data relay devices, wherein the plurality of traffic data relay devices comprises low-power network devices to enable the at least one sensor to (1) operate in a power saving mode powered by a stand-alone power source and (2) transmit the substantially reduced amount of the collected traffic data.
Dependent claims 2-9, 11-18 and 20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687